Capozzolo v Capozzolo (2021 NY Slip Op 03943)





Capozzolo v Capozzolo


2021 NY Slip Op 03943


Decided on June 17, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., CARNI, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


266 CA 20-01188

[*1]KIM M. CAPOZZOLO, PLAINTIFF-RESPONDENT,
vARCANGELO CAPOZZOLO, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


HOGANWILLIG, PLLC, BUFFALO (KENNETH A. OLENA OF COUNSEL), FOR DEFENDANT-APPELLANT. 
TRISHÉ L.A. HYNES, CORFU, FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered September 3, 2020. The order, among other things, directed the County Clerk to enter a money judgment against defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Capozzolo v Capozzolo ([appeal No. 1] — AD3d — [June 17, 2021] [4th Dept 2021]).
Entered: June 17, 2021
Mark W. Bennett
Clerk of the Court